          Case 2:20-cv-00209-JAD-VCF Document 22 Filed 08/16/21 Page 1 of 2




 1   SEAN D. COONEY, ESQ.
     NV Bar # 12945
 2   ADAM C. EDWARDS, ESQ.
     NV Bar # 15405
 3   CARMAN COONEY FORBUSH PLLC
     4045 Spencer Street Suite A47
 4   Las Vegas, NV 89119
     Telephone: (702) 421-0111
 5   Facsimile: (702) 516-1033
     service@ccfattorneys.com
 6   Attorneys for Plaintiff
     IDS Property Casualty Insurance Company
 7

 8                        UNITED STATES DISTRICT COURT

 9                                DISTRICT OF NEVADA

10   IDS PROPERTY CASUALTY INSURANCE                          2:20-cv-00209-JAD-VCF
     COMPANY, a Wisconsin Corporation
11                                                              Order Granting
                Plaintiff/Counter-Defendant,                 Stipulation to Dismiss
12                                                          Claims With Prejudice,
     v.                                                       Vacating Settlement
13                                                          Conference, and Closing
     KATLYN CUNNINGHAM, an Individual;                                Case
14   DOES 1-10 and ROES 1-10
                                                             [ECF No. 21]
15             Defendants/Counter-Plaintiff

16

17           IT IS HEREBY STIPULATED AND AGREED between Defendant Katlyn

18   Cunningham and Plaintiff IDS Property Casualty Insurance Company by and

19   through their respective counsel of record, that all claims asserted by the parties be

20   dismissed with prejudice, each party to bear their own fees and costs.

21           It is further stipulated that all current hearings, deadlines, trial dates, and

22   conferences on calendar shall be vacated.

23

24

25
      Case 2:20-cv-00209-JAD-VCF Document 22 Filed 08/16/21 Page 2 of 2




 1   DATED August 10, 2021                                DATED August 10, 2021

 2   CARMAN COONEY FORBUSH                                CLEAR COUNSEL LAW GROUP
     PLLC
 3                                                        /s/ Dustin E. Birch

 4
     SEAN D. COONEY, ESQ.                                 DUSTIN E. BIRCH, ESQ.
 5
     ADAM C. EDWARDS, ESQ.                                JARED R. RICHARDS, ESQ.
     Attorneys for Plaintiff                              Attorneys for Defendant
 6   IDS Property Casualty Insurance                      Katlyn Cunningham
     Company
 7

 8
                                                  ORDER
 9

10          Based on the parties' stipulation and good cause appearing, IT IS HEREBY

     ORDERED that plaintiff/counter-defendant IDS Property Casualty Insurance Company and
11
     defendant/counter-plaintiff Katlyn Cunningham's stipulation [ECF No. 21] is GRANTED.
12
     All claims and counterclaims between the parties are DISMISSED with prejudice and with
13
     each party to bear its own fees and costs.
14          IT IS FURTHER ORDERED that the settlement conference scheduled for 10:00 a.m.

15   on September 1, 2021, is VACATED.

            The Clerk of Court is directed to CLOSE THIS CASE.
16

17                                                        _______________________________
                                                          U.S. District Judge Jennifer A. Dorsey
18                                                        Dated: August 16, 2021

19

20

21

22

23

24
